Chauffeur, employed as driver of truck, was instructed to go from his home base to New York, get a load of goods and return with the loaded truck to his home base, which was in the same village where he lived, and about one mile distant therefrom. He was also to take the load of goods next day to Riverhead, it being necessary for him to start at six o’clock the following morning in order to make trip to Riverhead and return. He obtained the load of goods, started for his own home; left the truck standing outside. Next morning at five-thirty, a very cold morning, while cranking his truck preparatory to continuing his journey to Riverhead, he became ill from dilation of the heart. Employer claims he violated its rule, which required him to place the truck in the employer’s yard at night. Violation of this rule did no more than to establish a fault on the part of the injured employee which does not prevent Ms having compensation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ. V ,